 


116 HRES 793 EH: Electing a certain Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 793 
In the House of Representatives, U. S.,

January 14, 2020
 
RESOLUTION 
Electing a certain Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on Natural Resources:Mr. García of Illinois.

 
 
Cheryl L. Johnson,Clerk.
